Citation Nr: 0936088	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
disability compensation in the amount of $5,398.00, to 
include the preliminary issue of the validity of the debt.


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel









INTRODUCTION

The Veteran served on active duty from December 1940 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 decision by the Committee on 
Waivers and Compromises (Committee) at a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for waiver of recovery of an overpayment of 
$5,398.00 in VA disability compensation.

In July 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On June 1, 2007, and June 29, 2007, VA erroneously made 
electronic deposits of $2,699.00, each, into the Veteran's 
bank account.  The funds were intended for another Veteran.  

2.  On July 10, 2007, VA contacted the bank at which the 
payments were deposited, requesting that the payments be 
debited from the Veteran's account and returned either to the 
U.S. Department of Treasury, or to the correct Veteran's 
account.  VA was informed that the balance of the Veteran's 
bank account was $578.06.

3.  On September 10, 2007, VA informed the Veteran by letter 
that electronic fund transfers totaling $5,398.00 had been 
erroneously deposited into his account, resulting in an 
overpayment of disability benefits.  The Veteran was informed 
that he should return the overpayment to the U.S. Department 
of Treasury.  The failure to do so would result in the 
withholding of any future benefits to which he was entitled.

4.  The Veteran failed to return the overpayment of 
$5,398.00.  At the time the funds were deposited into the 
Veteran's account, he was not aware that he was not legally 
entitled to this amount.  This resulted in the current 
overpayment of $5,398.00.

5.  There was no fraud, misrepresentation, or bad faith on 
the part of the Veteran.   

6.  The overpayment was solely the result of VA 
administrative error; the Veteran's actions did not 
contribute to the creation of the debt.

CONCLUSION OF LAW

The overpayment of disability compensation benefits in the 
amount of $5,398.00 was based solely upon VA administrative 
error.  Therefore, the overpayment was not properly created.  
38 U.S.C.A. §§ 5112, 5302 (West 2005); 38 C.F.R. § 3.500 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Waiver of Overpayment

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

In order for the Board to determine that the overpayment was 
properly created, it must be established that the Veteran was 
not legally entitled to the benefits in question, or, if 
there was no legal entitlement, then it must be shown that VA 
was solely responsible for the Veteran erroneously being paid 
benefits.  The Veteran in this case contends that he does not 
owe the debt because it was created due to sole 
administrative error.  When an overpayment has been made by 
reason of an erroneous award based solely upon administrative 
error, the reduction of that award cannot be made retroactive 
to form an overpayment of debt owed to VA from the recipient 
of the erroneous award.  See 38 U.S.C.A. § 5112(b)(10) (West 
2002); 38 C.F.R. § 3.500(b) (2008); Erickson v. West, 13 Vet. 
App. 495, 499 (2000).  Administrative errors include all 
administrative decisions of entitlement, whether based upon 
mistake of fact, misunderstanding of controlling regulations 
or instructions, or misapplication of law.  VAOPGPREC 2-90 
(July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole 
administrative error, however, may be found to occur only in 
cases where the Veteran neither had knowledge of, nor should 
he have been aware of the erroneous award.  Further, such 
error contemplates that neither the Veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole 
administrative error is not present if the payee knew, or 
should have known, that the payments were erroneous).

The record reflects that on June 1, 2007, and June 29, 2007, 
VA erroneously made electronic deposits of $2,699.00, each, 
into the Veteran's bank account.  The funds were intended for 
another Veteran.  On July 10, 2007, VA contacted the bank at 
which the payments were deposited, requesting that the 
payments be debited from the Veteran's account and returned 
either to the U.S. Department of Treasury, or to the correct 
Veteran's account.  VA was informed that the balance of the 
Veteran's bank account was $578.06.  The bank did not state 
that the balance of the Veteran's bank account would be 
debited.  On September 10, 2007, VA informed the Veteran by 
letter that electronic fund transfers totaling $5,398.00 had 
been erroneously deposited into his account, resulting in an 
overpayment of disability benefits.  The Veteran was informed 
that he should return the overpayment to the U.S. Department 
of Treasury, and that the failure to do so would result in 
the withholding of any future benefits to which he was 
entitled.

The Veteran timely requested a waiver of the collection of 
this overpayment in October 2007 correspondence and therefore 
meets the basic eligibility requirements for a waiver of 
recovery of the VA indebtedness.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2008).

Significantly, however, the Board finds that the overpayment 
was created solely as a result of VA administrative error and 
it cannot, therefore, be held to have been properly created.  
It is clear that without any action from the Veteran, funds 
were erroneously transferred into his bank account.  This 
overpayment was the result of VA administrative error.  In 
order for the overpayment to be considered the result of sole 
administrative error, and for the Veteran to consequently not 
be liable for the debt, the Veteran must not have known, or 
should have known, that the payments were erroneous.  In this 
case, it is not clear that the Veteran was even aware that 
the additional funds had been transferred into his account 
until September 10, 2007, when VA initially notified him that 
the erroneous transfers had been made.  While July 2007 
correspondence from the Veteran's bank indicates that the 
Veteran had accessed and used the funds which were deposited, 
there is no indication that in using the funds the Veteran 
was aware that he was not legally entitled to the money in 
his bank account.  The evidence of record does not reflect 
that the Veteran had a history of regularly monitoring his 
bank account.  Indeed, the evidence of record weighs against 
such a finding, as the Veteran's October 2007 request for a 
waiver of the overpayment suggests that he still did not 
understand the reason for the overpayment, as he then 
referred to insurance income, as opposed to the erroneously 
transferred funds.  The fact that the Veteran had been using 
the money in the bank account prior to VA's informing the 
Veteran of the overpayment further suggests that it was not 
immediately clear to the Veteran that he had been overpaid by 
VA.  

The evidence of record does not demonstrate that the Veteran 
had knowledge that he was receiving benefits to which he was 
not entitled or that he otherwise acted or failed to act in 
such a way as to perpetuate the error.  Accordingly, the 
Board finds that the overpayment was solely the result of VA 
administrative error, and that the debt therefore was not 
properly created and cannot legally be charged to the 
Veteran.  Erickson v. West, 13 Vet. App. 495 (2000) (holding 
that when an overpayment has been made by reason of an 
erroneous award based solely on administrative error, the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award).

In view of the finding that the overpayment resulted solely 
as a result of VA administrative error, the Board finds that 
the RO's decision to adjust the Veteran's disability 
compensation was improper and that the debt is not a valid 
debt to VA.  38 U.S.C.A. §§ 5107, 5111(a), 5112(b)(2)(9)(10); 
38 C.F.R. §§ 3.401(b)(1), 3.500(b), 3.501(d)(2). 

Finally, the Board finds that the provisions relating to 
notice and development found in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), are not applicable to cases involving 
overpayment of indebtedness.  Barger v. Principi, 16 Vet. 
App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the notice and development 
provisions are not controlling in these matters, the Board 
has reviewed the case for purposes of ascertaining that the 
appellant has had a fair opportunity to present arguments and 
evidence in support of his challenge to the validity of the 
overpayment.  In short, the Board concludes from that review 
that the requirements for the fair development of the appeal 
have been met in this case.  Furthermore, given that this 
decision represents a full grant of the benefit sought on 
appeal, there would be no useful purpose in the further 
exploration of whether the Veteran has been provided with 
adequate notice and assistance in pursuit of his claim.


ORDER

Waiver of the recovery of overpayment of VA disability 
compensation benefits in the amount of $5,398.00 is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


